DEVICE FOR CLAMPING A PIECE OF FORMWORK, FORMWORK FOR MAKING A CONCRETE SLAB, AND A METHOD OF MAKING A CONCRETE SLAB
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C, corresponding to claims 1, 4, 5, 10, 15, 18, 21, 25, 28, and 46 in the reply filed on 7/15/2020 is acknowledged.
Claim Objections
Claim 21 objected to because of the following informalities: “into ground”, should read “into the ground”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 recites the limitation "a ground", this should read, “the ground”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the prop", this should read, “a prop”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 10, 15, 18, 21, 25, 28, and 46 rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Hunt (US 0979305).
Regarding claim 1, Hunt teaches a device for clamping a piece of formwork (pipe), the device comprising: a bar (12) having an end for attachment (12’) to a ground (Fig. 1; pg. 1, lines 10-13);
and a jaw (22) mounted on the bar (12) and for receiving the piece of formwork (pipe), the jaw (22) being movable along the bar (up and down), wherein the jaw (22) has a first mode where the jaw (22) is movable along the bar (12) (when screw 18’ is loosened) and a second mode where the jaw (22) is immovable along the bar (12) (when screw 18’ is tightened), and wherein the jaw (22) comprises a releasable clamp (18, 18’) that in the second mode (18’ is tightened) is clamped to the bar (12) and in the first mode (18’ loosened) is not clamped to the bar (12) (Fig. 1).
Regarding claim 4, Hunt teaches wherein the releasable clamp (18, 18’) comprises a releasable clamp body (18) defining a bar receiving passage (bore within 18 to receive bar) configured for receiving the bar (12) and a threaded passage (hole for receiving 18’) for holding a screw (18’) operable to penetrate the bar (12) receiving passage (Fig. 1; pg. 1, lines 77-83).
claim 5, Hunt teaches wherein the bar receiving passage (bore within 18 to receive bar) has a first opening (top opening of bore) and a second opening (bottom opening of bore) and the threaded passage (hole for receiving 18’) is closer to one of the first opening and the second opening (Fig. 1).
Regarding claim 10, Hunt teaches a second jaw (22’) mounted on the bar (12) and for receiving an opposite section of the piece of formwork (pipe), wherein the second jaw (22’) is movable along the bar (12) has a first mode (when 18’ is loosened) where the second jaw (22’) is movable along the bar (12), and a second mode (when 18’ is tightened) where the second jaw is immovable along the bar (12) (Fig. 1).
Regarding claim 15, Hunt teaches wherein the end (12’) comprises a spike (12’) for driving into the ground (Fig. 1). 
Regarding claim 18, Hunt teaches wherein attached at the end (12’) is an attachment element (14) for attachment to a ground (Fig. 1).
Regarding claim 21, Hunt teaches further comprising a prop (11) coupled to the bar (12, via 27), wherein the prop (11) comprises a distal spike (12’) for driving into ground, and wherein the distal spike (12’) is pivotable around a distal joint (26, 28) (Fig. 1).
Regarding claim 25, Hunt teaches wherein the prop (40) is coupled to the bar (12) by a releasable prop clamp (33) that when released is movable along the bar (12), and wherein the prop has a length adjustment mechanism (34-38; pg. 2, lines 31-50).
Regarding claim 28, Hunt teaches wherein the jaw (22) comprises a moulding element (ridges in 22) for forming a rebate in a concrete slab made using the piece of formwork.  Because Hunt teaches the structure instantly claimed, the jaw face creating a moulding element would also be capable of forming a rebate (recess) in a concrete slab made using the piece of formwork.  The piece of formwork may be any object capable of being clamped.
claim 46, Hunt teaches a device for clamping a piece of formwork (pipe), the device comprising: a bar (12) having an end (12’) for attachment to a ground (Fig. 1; pg. 1, lines 10-13); and 
a first jaw (22) and a second jaw (22’) mounted on the bar (12) and for receiving opposing sections of the piece of formwork (pipe), the first jaw (22) and the second jaw (22’) being movable along the bar (via 18’) (Fig. 1),
wherein the first jaw (22) has a first mode (when 18’ is loosened) where the first jaw (22) is movable along the bar (12) and a second mode (when 18’ is tightened) where the first jaw (22) is immovable along the bar (12) (Fig. 1),
wherein the second jaw (22’) has a first mode (when 18’ is loosened) where the second jaw (22’) is movable along the bar (12) and a second mode (when 18’ is tightened) where the second jaw (22’) is immovable along the bar (12) (Fig. 1), and
wherein the first (22) and second jaws (22’) apply a clamping force to the formwork (pipe) when in the second modes thereof (Fig. 1; ps. 1, lines 93-96).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kerr (WO2013085398) teaches a bar with each moveable jaw on the bar with independent movement for retaining concrete.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723